DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 19, 2021 has been entered.
 
Response to Amendment
	3.	Claims 1 and 2 are amended. Claim 3 is canceled. Claims 7 and 8 are withdrawn. Claims 1, 2, and 4-8 are pending of which claims 1, 2, and 4-6 are now under consideration. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 2, and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over YOSHIDA et al. (US 2012/0128961 A1).  
 	YOSHIDA et al. disclose a resin composition (equivalent to the ethylene-vinyl alcohol copolymer composition of the claimed invention) comprising (A) a saponified ethylene-vinyl ester copolymer and (B) a completely or partially dehydrated polyvalent metal sulfate hydrate. The saponified ethylene-vinyl ester copolymer (hereinafter, sometimes referred to as "EVOH resin") composition excellent in moldability, and retaining gas barrier property after being subjected to hot water for a long time, and to a multilayer structure using the same. A multilayer structure (equivalent to the multilayer structure of the claimed invention as recited in claim 2) comprising at least one layer containing the resin composition of the disclosed invention is also taught. The resin composition can be used to produce pellets (meeting the limitation that the composition is in the form of pellets) and the method for producing pellets comprises a step of melting and mixing (A) a saponified ethylene-vinyl ester copolymer with (B) a completely or partially dehydrated polyvalent metal sulfate hydrate. The disclosed resin composition is advantageous in suppressing a viscosity increase, generation of foreign matter by heat deterioration, and stably manufacturing pellets and a multilayer structure therefrom. The content of ethylene structural unit of the EVOH resin used is usually from 20 to 60 mol % (meeting the claimed ethylene content limitation of clams 1 and 2)  The degree of saponification of vinyl ester in the EVOH resin is usually from 80 to 100 mol % (meeting the saponification degree limitation of claim 5). The melt flow rate (MFR) of the EVOH resin is usually from 0.5 to 100 g/10 min (meeting the melt flow rate limitation of claim 6). The resin composition comprises (A) an EVOH resin as a base resin.  The content of the EVOH resin (A) in the resin composition is in the range of usually 50 to 99% by weight, preferably 60 to 95% by weight, particularly preferably 70 to 90% by weight based on the total weight of the resin composition.  When the content of EVOH resin is unduly low, gas barrier property tends to be insufficient. Component (B) a completely or partially dehydrated polyvalent metal sulfate hydrate and is a composite obtainable by drying and dehydrating polyvalent metal sulfate hydrate, and has a property incorporating water molecules as crystallization water therein.  A polyvalent (equivalent to iron compound of the claimed invention). The water content of the partially or completely dehydrated polyvalent metal sulfate hydrate as the component (B) is normally from 0 to 50 wt %. In the case where the component (B) is a completely dehydrated compound (i.e. anhydrous), the moisture amount of the completely dehydrated compound is theoretically zero, and therefore, the water content is also 0 wt % (meeting the water content limitations of claim 4). The amount of the (B) metal sulfate is preferably in the range of more than 1 parts by weight but less than 100 parts by weight, more preferably 1 to 43 parts by weight, further more preferably 5 to 25 parts by weight, particularly preferably 5 to 15 parts by weight, with respect to 100 parts by weight of EVOH resin (A). If the content of the component (B) is unduly high, it is likely to lose transparency, and the mesh screen of the molding machine is likely to be blocked due to coagulation in molding.  If the content of the component (B) is unduly low, removal of water from EVOH resin (A) is not enough for retaining sufficient gas barrier property still after hot water treatment such as boil treatment or retort treatment. The resin composition is formed into film, sheet, cup, bottle and so on by melt-molding method.  The resin composition immediately after melt-kneading may be directly formed into a molded article but it is preferable, in view of industrial treatment, to prepare pellets of the resin composition after melt-kneading, and feeding the pellets to produce a molded article.  In an economic point, the pellets are preferably obtained by melt-kneading and extruding in the form of strand with an extruder, and cutting the strand. (See Abstract and paragraphs 0001, 0012-0014, 0020, 0024, 0026-0028, 0037-0047, 0052-0054, and 0084). 
	Yoshida et al. fail to teach that their composition comprises 0.01 to 40 ppm of the iron compound. 
	However, it would have been obvious to one having ordinary skill in art to optimize the amount of the iron sulfate in the composition taught by Yoshida et al. given that Yoshida et al. specifically teach that the content of the iron compound in the composition is a result effective variable such that if the content of the iron compound is unduly high, it is likely to lose transparency, and the mesh screen of the molding .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
5.	Claims 1, 2, and 4-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of copending Application No. 16/065,827 (reference application), claims 1, 2, 4, and 5 of copending Application No. 16/659,899 (reference application), claims 1 and 5 of copending Application No. 16/678,273 (reference application), claim 1 of copending Application No. 16/683,769 (reference application), claims 1 and 5 of copending Application No. 16/693,919 (reference application), claims 1 and 6-8 of copending Application No. 16/659,939 (reference application), claims 1 and 4-6 of copending Application No. 16/705,668 (reference application), claims 1, 4, and 5 of copending Application No. 16/713,624 (reference application), and claims 1, 4, and 5 of copending Application No. 16/724,793(reference application). 
	Although the claims at issue are not identical, they are not patentably distinct from each other because the entire scope of the instant claims falls within the scope of the reference claims and a patent to the claimed invention would improperly extend the right to exclude granted by the issuance of any of the reference applications. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 20020055572 A1 discloses a resin composition comprising 70 to 99.9% by weight of ethylene-vinyl alcohol copolymer (A) and 0.1 to 30% by weight of a thermoplastic resin (B) other than the ethylene-vinyl alcohol copolymer (A) is provided. 

US 20180371179 A1 discloses a resin composition pellet containing a thermoplastic resin and a desiccant and having an elliptic cylindrical shape. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504.  The examiner can normally be reached on Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHEEBA AHMED/Primary Examiner, Art Unit 1787